Warren E. Burger: Number 85, Gillette against the United States.
Conrad J. Lynn: Mr. Chief Justice and may I please the Court. My name is Conrad Lynn.
Warren E. Burger: Mr. Lynn.
Conrad J. Lynn: And I represent the petitioner and my co-counsel here are Leon Friedman and Mr. Marvin Karpatkin of New York City. This appeal has been brought to some extent as a selective conscientious objector claim. I feel that in fairness to the petitioner that the court keep in mind exactly what this young man has become and was at the time that he faced his Draft Board on the examination for the qualifications for conscientious objector. This young man had graduated from high school and went to Texas to become a cowboy right after his graduation. And after returning from Texas, he attended a school, the Neighborhood Playhouse School in New York City for two years and he was granted a deferment, 2S deferment as as student for those two years. Thereafter, he was classified 1A. In the Spring of 1967, he felt called upon to write his Draft Board and when he was classified in the early Spring in March 1964, in his classification questionnaire, he had not made any claim for being a conscientious objector. But by April 1967, this was, of course, after the heating up of the war in Vietnam, he wrote his Draft Board and I think I ought to read the letter he wrote to his Draft Board, part of it at least. "I am requesting the classification of conscientious objector on the basis of the following reasons, one --"
Warren E. Burger: Where does this appear?
Conrad J. Lynn: This is on Page 3 of the brief of the petitioner. I am sorry, Your Honor, I didn't say that. Page 3 of the petitioner's brief.
Warren E. Burger: Thank you.
Conrad J. Lynn: "I am requesting the classification of conscientious objector on the basis of the following reasons. One, I believe that the United States government is using all the brutal instruments of modern war against a poor peasant population, which simply claims the right to have a government of its own free choice. Two, I object to any assignment in the United States Armed Forces while this unnecessary and unjust war is being waged on the grounds of religious belief, specifically humanism. This essentially means respect and love for man, faith in his inherent goodness and perfectibility and confidence in his capability to improve some of the pains of the human condition." Thereafter, he was sent the Form 150 and he filled it out and when it came to the question of whether he was religious, he wrote in his form, "Religion to me means a devotion of man to the highest ideal that he can conceive and a respect for the dignity and voice of every human being and a capacity to enter into decent and just and loving relations with other human beings, is not depended upon being a member of a specific religious sect or organization." Now, as I understand from the brief of the Solicitor General, there is no issue being made as to whether this young man is religious under the Seeger and the Welsh cases. I think that is not in dispute.
Speaker: As it seem.
Conrad J. Lynn: And the question of sincerity, if it please, was not disputed. It was the Judge Wyatt (ph) who was a trial Judge in the Seventh District Court in New York, he set aside from the question of sincerity. The Court of Appeals for the Second Circuit also did not question the sincerity. There was no specific statement from either court, we believe this young man, to be sincere; it was simply not an issue in the mind of the court, as it did not seem to be an issue in the minds of the Draft Board, because the Draft Board simply said that this registrant seems to derive his objection to the war, mainly from the Vietnam War. I'd like to read what the Draft Board said and that is on Page 11, Page 11 of the Appendix, the Joint Appendix here, at the bottom of the page. "Registrant stated, his conscious won't let him fight in Vietnam," this is the summary of the Draft Board after the hearing.
Hugo L. Black: On Page 7 of your brief.
Conrad J. Lynn: Page 11, Page 11 near the bottom of the page, the last paragraph.
Hugo L. Black: It's the Page 7 of your brief I think.
Conrad J. Lynn: Oh! Is it also on Page 7 of brief? I didn't remember. Oh yes, of course. "Registrant stated his conscious would not let him fight in Vietnam. Registrant also stated, he could not honestly say, he would not defend his country if it were attacked. He very well might fight with respect to the country being attacked. His main source of information which brought about these beliefs was from the news media in respect to publications on the war. Registrant is a post military service in the case of the Vietnam War. Registrant formed his beliefs in this past two years or so and is more or less a result of the Vietnam War."
Warren E. Burger: Mr. Lynn --
Conrad J. Lynn: Yes.
Warren E. Burger: -- may I ask you this. What significance do you suppose a reader should attach to his statement in the second paragraph that he might very well, he very well might fight if the country were attacked.
Conrad J. Lynn: Yes --
Warren E. Burger: What do you think of that? What do you say that mean?
Conrad J. Lynn: That means that he does not want to foreclose a future contingency. I think it was an attempt to be as honest as possible. I recall very well, Your Honor, when we used to be addressed by Norman Thomas, a socialist candidate for President, who was an absolute pacifist during the wars and he was against all wars as he made very plain and he was very active in the movement against all wars. But when the Second World War came and we were attacked at Pearl Harbor then Norman Thomas gave what he called constructive support to the war. In other words, although, -- I believe and I don't think anyone ever questioned his sincerity between the two World Wars that he was absolutely opposed to all war. He was absolute pacifist and even when he was questioned on the advent of Hitler to power, he said that he felt that he should be resisted with passive resistance. But nevertheless, when the United States of America was attacked at Pearl Harbor, there was something else in him. He was an American citizen and he said then, I will have to change my mind and he gave constructive support to the war. He was honest each time but there were different occasions which greatly moved him. So this young man just as the young man in the Sisson case as Judge Wyzanski pointed out, he was being honest as he could be at this time when he is being questioned. He is sure of what he is saying and what he believes at this point and therefore, he said, I might defend the country if it were attacked because he could not be satan of of what happened to him in that contingency and I submit that, that does not derogate from the sincerity of his conviction, of being opposed to the war. Now, I say further that when he was questioned as comes out in the further questioning that he would defend his family or defend himself from attacking, he would defend it by every means necessary, defend from attack. These are exceptions that have been recognized because it is true that absolute pacifist does not resisted all, an absolute pacifist does not resisted all. Contrary to the statement on Page 16 of the government's answering brief which says that the Congress has recognized conscientious objection as a basis for exemption, at the top of the Page 16, for military service has -- it extend as a privilege to persons other than those who are total pacifist. Pardon me, I need to go back on Page 15 at the end. "Never in all the years in which Congress has recognized conscientious objection as a basis for exemption from military service, has it extended the privilege to persons other than those who were total pacifists, that is opposed to all forms of war. Now that is not altogether accurate, of course, because that exception of the proviso that I would defend myself, I would defend my friends, I would defend those close to me has not been considered to prevent a person from being considered a conscientious objector. And of course, as the court is well aware in the whole line of cases, involving Jehovah's Witnesses culminating in the Sicurella case, this exception on the part of Jehovah's Witnesses who have written tracks, they published a track in 1951 in their publication "Watch God," I think -- Watchtower. They published an article saying why we are not pacifists and the Court in Sicurella handled that by coming to the conclusion that the Jehovah's Witnesses were not really concerned with the war, when they said, we are ready for war that is God ordained, that our Jehovah says that we should participate in. We are ready for that war, when they said that, they don't mean a real war on it. However, they were other authorities, Baington (ph) for example, who said that the Jehovah's Witnesses might very well have considered that the First World War was a one where the anti-Christ was involved, the German Kaiser and therefore, they might very well. I don't personally know what the position of the Jehovah's Witnesses was in the First World War, but it isn't as if the Jehovah's Witnesses would not fight in any war. If they felt that a war were a God ordained, a war right on as many as all of the justices know, many of the most bitter wars have been religious wars, so that when you exempt people who are in favor of a war that so conforms with their religion, then you are making a very major exemption. And so therefore, we have here the germ of the approach to save the statute because as I see it, the Court has the choice in this argument of saving the statute by interpreting it as it was interpreted for one way in the Tass (ph) case where the court, a Court of Appeals, the Eight Circuit felt that when the statute said, participation in war in any form, it was -- in any form, it was talking about a modification of participation in any form or participation, that was perhaps a semantic way of dealing with the problem. But they did have this question, this logical question that there are exceptions to a person not being willing to engage in violent conduct and yet he is qualified as a conscientious objector. The court has had this problem, of course, before with this same statute. The law does read very clearly that a person, by reason of religious training and belief qualifies as a conscientious objector and originally the statute said also that the touchstone was whether the person believe in a supreme being. Now, of course, in the Seeger case, the Court interpreted that statute in accordance, I submit, with the contemporary understanding of religion in large sections of the population. We know many sincere and religiously motivated persons, no longer believe in the anthropomorphic God and yet they are stirred by the religious impulses. And therefore, in Seeger, this Court recognized that and then in the Welsh case, which was even further ahead and the Welsh case went so far to say and that this germane here that even if a person, as a part of his moral stats, had taken into account political problems as Welsh had very much so and economic problems and the social destiny of the country, even though this was apart, and the statute said that merely philosophical, social, political beliefs cannot be a part of this religious feeling. Nevertheless, the court pointed out and I think very logically and in accordance with reality that very often the political and economic and social feelings of a person contributes to his total moral position, that core of conscious which is supreme for the individual.
Potter Stewart: Was there a court opinion in the Welsh case, Mr. Lynn?
Conrad J. Lynn: What's that?
Potter Stewart: There was not an opinion of the court in the Welsh case, was there?
Conrad J. Lynn: Yes.
Potter Stewart: I thought there was an opinion by Mr. Justice Black, joined by three other members of the Court.
Conrad J. Lynn: Yes.
Potter Stewart: And that was not a Court opinion, of course, that was not a majority of the Court.
Conrad J. Lynn: No, that is not.
Potter Stewart: And then there was another opinion by Mr. Justice Harlan, quite a different rationale, led him to join in the judgment of the Court. There was not a Court opinion in other words in the Welsh case if my recollection serves me?
Conrad J. Lynn: Your recollection is absolutely correct, Your Honor, that one judge was speaking for four and then the Judge Harlan had a separate opinion, however, it was a concurring opinion.
Potter Stewart: Well, in the judgment for plaintiff.
Conrad J. Lynn: The Court opinion --
Potter Stewart: Did not at all join the opinion of Mr. Justice Black.
Conrad J. Lynn: No and what Your Honor is saying really is that they were only four judges who can be said to have joined, to have the opinion that was expressed in the opinion written by Justice Black.
Potter Stewart: As you're now relying on it and of course, four judges just don't make a Court.
Conrad J. Lynn: That's true. Now, of course, when Judge Harlan wrote his concurring opinion, he pointed out that as in the Seeger, the Court was concerning an exercise of saving the statute and --
Byron R. White: Mr. Justice Harlan expressly rejected the statutory position expressed by Mr. Justice Black?
Conrad J. Lynn: Yes, he did because he said that was it really -- as I understand what Mr. Justice Harlan was saying, was that the Court really is in a sense repealing the statute, that's how I understood it and this is the only way it can be saved. Now, I feel that this is the way it has been saved whether that was a majority opinion or not. At this time, the law stands because there were four judges concurring in the opinion written by Mr. Justice Black and Mr. Justice Harlan concurred in the judgment so that Welsh was vindicated in the judgment even though as Mr. Justice Stewart says there was no majority expression of a joint position in that case.
Potter Stewart: As I understand this case, however, Mr. Lynn, I think and as I think you said at the outset of your argument, there is no issue here as to the question of whether or not Mr. Gillette's opposition to the Vietnam War is motivated by sincerely held religious training and belief to quote the statute at least as construed in the Seeger case, at least there was a Court opinion.
Conrad J. Lynn: Right.
Potter Stewart: As I read the Government's brief, I think that is not an issue.
Conrad J. Lynn: That's what I understand.
Potter Stewart: And it is virtually conceded that Mr. Gillette's opposition to what's going on in Southeast Asia is supported by religious training and belief. The only question is, since he is not indicated an all out opposition to all war, whether or not in the statute or if not the statute, then the constitution requires that he would be exempted along with those whose opposition, religious opposition is to all war. Isn't that really the issue is?
Conrad J. Lynn: That's the issue and Your Honor, if the Court feels that the statute could not bear an interpretation that this major emphasis, as I see Mr. Gillette's position, the war triggered his thinking about in 1964 when he registered he said nothing. That was in the very beginning of 1964. It was before the war had actually heated up after the Gulf of Tonkin Resolution. Now he developed his position, he has watched the war as he said. I mean, this had an effect on his thinking, and he became convinced as a result of what he was witnessing as he said, as the Board said, he had watched it on the news media, on TV, and over the radio, he have read the newspapers, this had a profound effect on him. He didn't claim that he had read all the philosophers' life as Sisson. Sisson made, he had gotten his Masters in Philosophy, and no doubt, he had a more systematic background. But this young man became convinced as he lived through the events very curiously everyday. And that's how he formed his conviction, and as he said, as he testified, before the Draft Board when he was questioned, he had gotten through the Vietnam War, a feeling against war. Now that is a position, I think, that the Court should be aware of. Now it maybe that on ballots the Draft Board's finding should be accepted. Now if it is accepted, then and if the statute cannot bear the interpretation that a person religiously motivated in the sense of the Seeger case, can be a conscientious objector if the main thrust of his feeling is against the war in which he is faced with. As he said, I am against the war, because this is the war that I am faced with. If it cannot be of that interpretation, then, of course, I don't see how the statute can stand under the First Amendment because there is no question, but that they have this position, this particular religious view that he has is sincerely held, and to deny him the right to be a conscientious objector when others are granted it who have a more general position. Although in my opinion, a person who is so careful as he was to make claim that he didn't foreclose the possibility, that he might defend his country, if it were actually attacked, I would say that this is profound and is a position of that meriting as great due respect as any possible position. Now in the --
Potter Stewart: Do you know what percentage of our armed forces are involved in Vietnam?
Conrad J. Lynn: What I would -- I would say about one quarter whole of the armed forces.
Potter Stewart: Because if a person has opposed to all war by reason of religious training and belief, it follows that for him to serve in the military impinges seriously upon his religious training and belief. But if a person is opposed only to what's going on in Vietnam by reason of his military -- by his religious training and belief, then it does not follow that it impinges upon his religious training and belief to serve in the United States of America, with the forces dedicated to the territorial defense of this nation, or even to serve in West Germany or in Belgium, does it?
Conrad J. Lynn: Yes, it does, because as he made it plain to the Draft Board and, as we quote in this, he said, "I would not take part in the war effort." That means in other words, if he weren't in the continent of the United States, he would be taking the place of a man who would be serving. And what his thrust was as you may notice by all his statements, and the statements of the the Draft Board itself, his criticism is not of any danger to himself. His criticism and his feeling, his moral revulsion is directed towards what is happening to the people over there. At no time did the Draft Board say, and in no time did he express any feeling about his own safety that he doesn't want to participate. He was opposed to taking part in the war effort as a whole because that's really --
Potter Stewart: Serving in the coast artillery on one of the coasts of the continent of United States would not be getting involved with the peasantry in Vietnam, would it?
Conrad J. Lynn: Of course not, but because this war has affected his belief to such a degree that he cannot take any part whatsoever in its support. Therefore he could not conscientiously say even over here because he would be replacing a man who might very well participate in that portion of it, which greatly revokes his feelings and I think that this is not only, he has this right not just because of statute. I think he has this right under the First Amendment because where you have conceded that this is a religiously motivated impulse. Then you recognize the supremacy of conscience and the one parallel case that comes to my mind is the dissenting opinion of Judge, Chief Justice Charles Evans Hughes in US against Macintosh, speaking for himself and Stone and Holmes and Brandeis, and that position I think was later adopted by Judge Douglas in writing the majority opinion in Girouard, and where this person had said that he could not take an oath to participate in all wars that his conscience would have to determine whether he could take, and of course, he was denied the right to become a citizen. But in the Girouard case, of course the Court held that the domain of conscience is supreme reading. A brief from the opinion in the -- reading briefly from the opinion which was adopted in Girouard case, reading from the Judge Hughes opinion. "Undoubtedly in the forum of conscience, duty to a moral power higher than the State has always been maintained." So I think that the Unites States constitution recognizes in the First Amendment, this right of conscience and as was said by Stone in his great essay which was quoted in the Seeger case. A state should, a state that we can support, should recognize this supremacy of the conscience. All of our history, he says, which is quoted in Seeger at Page 170. "All our history gives confirmation to the view that liberty of conscience has a moral and social value which makes it worthy of preservation at the hands of the state. So deep in its significance and vital, indeed, is it to the integrity of man's moral and spiritual nature that nothing short of the self-preservation of the state should warrant its violation. And it may well be questioned whether the state which preserves its life by a settled policy of violation of the conscience of the individual will not in fact ultimately lose it by the process." I think this is the core of the position of this petition.
Warren E. Burger: Thank you Mr. Lynn. Mr. Solicitor General --
Erwin N. Griswold: May I please the Court. This case I believe presents again the problem which was not decided last term in Unites States against Sisson and Welsh. The question which maybe summarized is that of the selective conscientious objector; the objector to a particular war who does not claim to be fundamentally opposed to all war.
Potter Stewart: Was I correct in understanding that there is no issue here as to the fact that his conscientious objection, quite apart from the scope of it, is statutorily supported that is based upon his religious training and belief as that statutory phrase was construed in the Seeger case?
Erwin N. Griswold: There was no contention that his beliefs here are not religiously based as that word was adumbrated in the Welsh case. And I believe --
Potter Stewart: Well, it wasn't adumbrated in the Welsh case.
Erwin N. Griswold: Adumbrated means stated in the cloudy fashion.
Potter Stewart: In the Welsh case, there were four members of the Court.
Erwin N. Griswold: That's why I said adumbrated in the Welsh case. Four members of the Court construed the words out of the statute.
Potter Stewart: And four other members of the Court hardly disagreed with that.
Erwin N. Griswold: And four other members of the Court disagreed with that but one of them held that the -- in order to maintain the constitutionality of the statute it must be treated as if they weren't there.
Potter Stewart: Yeah.
Erwin N. Griswold: And whatever the effect of it is, we make no contention that this is not religiously based within the meaning of the Seeger case and I say the Welsh case, whatever it is.
Potter Stewart: Alright.
Erwin N. Griswold: Of course, I do not seek to resolve that difference except that the consequence was that in one case, in the case of four justices on ground to statutory construction and in the case of a fifth judge on what I think, must be said to be statutory construction compelled by the constitution, the result was reached that the effect of religious training and belief in the statute shall I say, qualify. At any rate as so qualified, we raise no contention that it was not religiously based here. The question arises here because of the finding of the District Court and this appears on page 13 of the Appendix. No, I made a claim that I think that there was a basis in fact for the board concluding that whatever moral views were held, they were directed to the Vietnam War. Now this case was tried before Judge Wyatt with a jury. It lead to a verdict of guilty and the only issue which Judge Wyatt submitted to the jury was the question whether he willfully failed to comply within order to report for induction and the issue before the Court of Appeals and before this Court, was whether Judge Wyatt made any errors of law in connection with the conduct of the trial, leading up to that submission to the jury. And the only error of law which is suggested relates to this question of Selective Conscientious Objection which is embodied in that ruling of Judge Wyatt which appears on page 13 of the record. Similarly, the Court of Appeals treated it on the same basis. At page 20 of the appendix, the second paragraph on the page, the Court of Appeal says evidence derived from Gillette's selective service file and from his testimony, before Judge Wyatt, reveals that Gillette's beliefs were based on humanism and that's within the Welsh case, and were specifically directed against the war in Vietnam which raises the Selective Conscientious Objection issue. The statutory provision involved here seems to be rather clear. It is Section 6 (j) of the Military Selective Service Act of 1967, which grants exemption from training and service in the armed forces to any person found by his local board to be by reason of religious training and belief, conscientiously opposed to participation in war in any form. All of the applicable factors, the statutory construction point to the conclusion that as a matter of interpretation or construction, this passage of the statute, particularly the last three words, should be construed to mean what it seems to say. I suggest that this conclusion is supported on at least five grounds. One, the language of the statute in any form. Two --
Potter Stewart: But you are asking us read it as so we had written in any form of war rather than participation in any form in war?
Erwin N. Griswold: I don't think it really makes much difference, but I do think it is participation in war in any form.
Potter Stewart: Well, that is in any form modifies war rather than participation, that's your point?
Erwin N. Griswold: That is where it lies in the statute. It doesn't say participation in any form in war. I don't think it would make much difference if it did. If you can't participate in any form in war, you are totally conscientious objecting, if you can't participate in war in any form, you are totally conscientious objecting. And second, the long history of provisions of this sort and third; the more immediate legislative history, fourth; the practicalities of the situation and fifth; the decisions of this Court and of other respected courts and judges. And first, the language of the statute; as I have indicated it says opposed to participation in war in any form. The words are simple and sweeping, in any form. It is hard to see how the legislative intent could have been more clearly put. I don't think there can be any doubt in the light of all the setting as just what Congress really meant. The very shortness and simplicity of the language leads to the conclusion that it means what it says. There is no ambiguity here as such as the Court found in the words religious training and belief or at least some members of the Court found in the words religious training and belief involved in the Welsh case and next, we have the history of provision to this sort. They go back at least to 1775 when the continental Congress adopted a resolution to honor the conscientious of those who "from religious principles cannot bear arms in any case" and all of our early legislation on conscientious objection was in terms of members of the historic peace churches, the Quakers, the Mennonites and others. All of whom were opposed to war in any circumstances. In our modern view, the exemption cannot be limited to members of particular churches. It must be extended to all those whose views are "religious" in a broad and deeply held sense, including humanism. But this is no reason for changing the scope of the exemption which has always involved opposition to war "in any form."
Speaker: Mr. Solicitor General, has there ever been a period in the history where Congress has denied any conscientious objection status?
Erwin N. Griswold: I do not believe so, Mr. Justice. That history is outlined in detail and the appendix to the Seeger brief filed five years ago. I read that through in connection with the Welsh case. I don't recall that there has ever been a period when the conscientious objection was completely denied.
Speaker: You have the doubt that Congress could do so if it wished?
Erwin N. Griswold: I would have no doubt myself that Congress could do so and you and the Court generation ago said so, but I don't know of any decision on that point. Next, I turn to the more immediate legislative history. At the time of World War I, Senator La Follette proposed an amendment which would have granted exemption on the ground of a conscientious objection to the undertaking of combatant service in the present war and this was rejected by the Senate and no changes have since been made in the statute. It continues to be applicable to those who are opposed to participation in war in any form and then there are the practicalities of the situation. As Congress saw when Senator La Follette's amendment was proposed in 1917, there is a great practical difference, a difference in kind between opposition to participation in war in any form and opposition to a particular war. How particular must the war be? In World War II, could a person have said that he was opposed to the war in Europe and Africa, but not opposed to the war in the Pacific on the ground that the Japanese had attacked us, but we hadn't been attacked in Europe and Africa. Or could he on sincere religious grounds have said that he was opposed to Air War because it affected civilians, but was not to opposed to ground war.
Potter Stewart: The question is could he, because he obviously could, couldn't he?
Erwin N. Griswold: Could he successfully, could he have come within the language opposed to participation in war in any form and can it be practically determined how sincere he is, whether he really is sincere, particularly, when the external earmark of conventional religion has been taken away from the test.
Potter Stewart: I thought there was -- to go back, there was absolutely no issue at all about the basis of this man's opposition to Vietnam.
Erwin N. Griswold: There is no, there is no --
Potter Stewart: So we are not dealing here with difficulties of proof --
Erwin N. Griswold: I have but I am talking about the question of construing this statute as to whether the words in any form mean, shall I say in any form. And I am suggesting that if they are construed to mean some thing other than that, that the practical questions which will be raised in other cases, not in this case but in other cases, will be very serious. Congress is expressly given power by the constitution to raise and support armies but how is it possible to do this as a practical matter. If each man must be asked, each time he is ordered to a specific duty, whether he is conscientiously opposed to participation in this particular segment of war and I don't say of The War, I say, of war. In this connection, it maybe pointed out that it is not possible to know now, whether either the petitioner here or the petitioner in the next case would ever be sent to Vietnam, if he should see service in the Army. Not all drafted men by any means are sent to Vietnam. The country has many other responsibilities throughout the world , which require the maintenance of large units of the armed forces in many places, in Germany and elsewhere in Europe, in Korea, in the Philippines, in Hawaii and many other bases in this country and in the Arctic and in the Mediterranean. It is hard to see on what basis the petitioners can claim exemption from combatant or non-combatant training, when they would conscientiously accept some combatant or non-combatant service. And finally, there are a number of decisions which construe the statutory language the way it reads. Perhaps, the best known of these is that by the great Judge Augustus Hand in his opinion in United States against Kauten, cited on page 18 of our brief, where he said that a belief is sufficient to qualify for a Conscientious Objector status must be a general scruple is "against participation in war in any form," and not merely an objection to participation in the particular war. Now, this interpretation has been followed in a number of cases, also cited on page 18 of our brief, including the two cases, the two courts below in the cases now before the court. There is also the well known passage by Mr. Justice Cardozo concurred in by Justices Stone and Brandeis in Hamilton against Regents, and the court's opinion in that case quoting with the approval from United States against Macintosh. And this seems to have been the unanimous view of the Court in the Welsh case, as we have indicated by references to the three opinions in that case on page 19 of our brief. And since the proper construction of the statued, shows that Congress has determined to limit the exemption. The remaining question before the Court is, whether this legislative judgment runs afoul of some constitutional command. Now, we submit that it does not. Turning to the constitutional argument, we note first, that the constitution in simple but broad and unqualified terms gives the Congress power to raise and support armies. This has been then broadly construed by this Court, in the selective Draft Law Cases and more recently in United States against O'Brien. The chief ground for limitation suggested here, is that of religious freedom under the First Amendment. This Court has declared that Congress need grant no exemption to conscientious objectives at all in Hamilton against Regents, and United States against Macintosh. I am glad that Congress does provide an exemption for conscientious objectors. Indeed my principal concern about this case, is that if the exemption is pushed to unintended and impractical lengths it may jeopardize the whole concept of the exemption, which has in fact worked rather remarkably well over a period of close to 200 years. When there was, as there was for a long time, an essentially religious meaning to the phrase religious training and belief, then there was an external standard which could be used with some objectivity in determining the sincerity of the claim. Now, that is largely gone. If Selective Conscientious Objection has to be recognized, the external standards almost completely disappear. It then becomes almost entirely a matter of personal preference or choice. Many personal choices are passionately held, sincerely and conscientiously maintained. Indeed, one of the comments often made about youth is that they readily convert any matter of choice or preference into a matter of sincerity or conscientious. One of the problems about a conscientious objector system is to administer it fairly, fairly to those who go as well as to those who are allowed to engage in alternative service. It needs to be remembered that for every Conscientious Objector, for every Conscientious Objector there is a man called to serve who would not otherwise be called. He isn't here, he isn't before us but in every case, it is a choice between this man and some other man. If it becomes impossible to administer the system fairly, then Congress may conclude that it should be terminated. Many would agree I think that, that would be unfortunate. In the terms of the First Amendment, there are two aspects, the Establishment Clause and the Free Exercise Clause. Both the history and the practice with respect to Conscientious Objector Provisions show that Congress was seeking to accommodate rather than to establish religion. This is indeed the effect of the Welsh case. To make it clear that no form of religion or non-religion, as long as it is deeply held, is given special treatment. No religion is favored, none is discriminated against, and none as established. In excluding selective objectors, there is no religious preference, no religious discrimination. No one is called because he holds a particular religion, no one is exempted because he holds a particular religion. What the statute does, is to recognize a qualitative difference between general and selective objection without regard to religion. If the claim is deeply and sincerely held, Selective Conscientious Objection necessarily involves a form of political judgment. A conclusion in opposition to the policy reached by the duly elected government, with respect to a particular area at a certain time, under stated conditions. Though the response may be religiously or conscientiously motivated, it rests in the first instance on a decision that is particular and political. In contrast, those who conscientiously oppose participation in combat in any form do not invoke the same type of contemporary political judgment. There objection is to war, all the war, independent of place, time or circumstance. We have here a particular form of selective objection, but there could be others. Objections to particular weapons or to the political make up of our allies in any war or to combat on Sunday or on Saturday. Congress does not establish or disestablish any religion when it says that such matters need not be gone into, that Selective Conscientious Objections of any sort will not be recognized, whether based on religious, humanistic or purely personal grounds. While the claims of the categorical objector will be accepted, if based on religious, humanistic or deeply held conscientious grounds. In this determination, religion and the conventional sense or the absence of it, is irrelevant. There is no establishment of religion here.
Speaker: But statute does specifically exclude that objection based on political opposition?
Erwin N. Griswold: Yes, in a further clause -- I forgotten the exact formulation of it but a Personal Moral Code is excluded.
Speaker: What I suggesting is if understand your argument, you are saying that the Selective Conscientious Objective runs pretty close to the specific thing that would run into this (Inaudible)
Erwin N. Griswold: You run into that language.
Speaker: Is that your argument?
Erwin N. Griswold: Yes, Mr. Justice.
Speaker: In part --
Erwin N. Griswold: That has to do I think with construing the intention of Congress with respect to these matters. Finally, there is no violation of the Free Exercise Clause. Many persons conscientiously oppose many facets of the law established by the Congress and the State Legislatures. A mention maybe made of abortion, the death penalty, marijuana, polygamy, divorce, vaccination, fluoridation and birth control. These objections may be most sincerely held and based upon deep religious teaching and conviction or equally held Conscientious Scruples. Yet it is long since established, that the mere fact that the objection is religious or deeply held, does not give the holder of such views any license to violate the duly established law. Religiously derived views do not prevail over a national policy and justify non-compliance with the law. A contrary view would extent to the payment of taxes to compliance with laws for the education of children to Health Laws and many other aspects of our national life. Indeed, it is not too much to say that to proceed very far down that road, leads to a form of anarchy where each person makes up his own mind which of the law is established by the democratic process, he feels he can conscientiously comply with. This is essentially inconsistent with democratic government and would undermine the integrity of the democratic process. In allowing exemptions to those opposed to war in any form, Congress has successfully charted a course that preserve the autonomy and freedom of religious bodies while avoiding any semblance of established religion as this Court said, last term in the Welsh case. And finally, there is no violation here of the Equal Protection concepts which may be implicit in the Due Process Clause of the Fifth Amendment. Though that amendment does not itself contain an Equal protection clause in haec verba. As I have suggested there is a qualitative difference between those who assert and unhonorables "religious" opposition to killing in any war and those who scruples against a particular war necessarily depend upon or social or political considerations of the moment. The classification which Congress has adopted is a rational one. Congress could of course extend it, but this was not recommended by the most recent comprehensive survey of the Draft Laws, the Burke Marshall Commission's report as cited on page 34 of our brief. Congress has in fact maintained a choice which has been a part of the fabric of our law and national practice for nearly 200 years. There is no reason for concluding now, that this choice violates any provision or concept of our constitution. We submit that the judgment below should be affirmed.
Warren E. Burger: Thank you, Solicitor General. You have one minute remaining Mr. Lynn.
Conrad J. Lynn: I just want to call to the Court's attention that the Draft Board in this case was -- disqualified him because he said, Mr. Gillette, that it was the Vietnam War, that forced him to have was the motivating force from having a Conscientious Objector position. To conclude from that, that it was only this war he is objected to, I think is an extension of what was really said and it was a conclusion on the part of a Draft Board which I think was unjustified. And secondly, I might point out that in Seeger and not weaving of Welsh altogether but in Seeger, it was acknowledged that political considerations might very well form a part of the base of conscience. How can one in our time and especially young man, was so must think deeply about these problems completely put aside any political consideration in coming to a moral stage in their conscience. And I think it would be -- it's artificial to say that there must be no political consideration at all before a Conscientious Objection is recognized.
Warren E. Burger: Thank you Mr. Lynn. Thank You Mr. Erwin Griswold. The case is submitted.